Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-6, 11, & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein the processing device is further to: store a second portion of the segmented data at a buffer operatively coupled to the storage controller, wherein the second portion of the segmented data corresponds to remaining data of the data associated with the write request.”
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein storing the second portion of the segmented data at the buffer further comprises."  There is insufficient antecedent basis for this limitation in the claim. 
It appears this claim should depend on claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 10, 12, 15, & 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Flynn et al. [hereinafter Flynn] PG Pub US 2013/0227236 A1.

Regarding claims, 1, 9, & 15, Flynn discloses:
a solid-state storage array comprising a plurality of solid-state storage devices (The non-volatile storage devices 120A-N may comprise non-volatile storage media 122A-N, which may include but is not limited to: NAND flash memory, NOR flash memory, nano random access memory [0096]; and 
a storage controller coupled to the solid-state storage array, the storage controller comprising a processing device (The storage system 102 comprises a storage controller 140 [0089]), the processing device to: generate a write granularity associated with a write request that is less than a logical block size associated with the storage array controller (The physical sector size may, therefore, determine the granularity of data storage operations performed on the storage device 120 [0476]), wherein the write granularity is based on a physical memory page size of one or more of the plurality of solid-state storage devices (In some storage systems, the sector size is based on physical characteristics the underlying storage devices; a storage device may, for example, be physically partitioned into sectors or pages having a particular, pre-determined size. By contrast, the storage layer 130 disclosed herein, may be capable of storing data within large, logical constructs, such as logical storage divisions 253 and/or logical pages 254, of the logical storage element 229 [0476]);
segment the data associated with the write request based on the generated write granularity (The log storage module may be configured to store the data segment in association with the modified logical identifier on the storage device in response to grooming a storage division comprising the data segment [0011]); and 
execute the write request to store the segmented data at the one or more of the plurality of solid-state storage devices (the storage layer 130 may be configured to store data in 16 kb segments (sectors) within logical pages 254, despite the fact that the page size of the underlying non-volatile storage elements is only 2 kb [0108]).

Regarding claims 2, 10, & 16 the limitations of these claims have been noted in the rejection of claims 1, 9, & 15. Flynn also discloses:
execute the write request to store a first portion of the data at the one or more of the plurality of solid-state storage devices upon determining that an amount of data to be stored at the one or more of the plurality of solid-state storage devices exceeds the logical block size, wherein the first portion corresponds to the logical block size associated with the storage array controller (The physical sector size may, therefore, determine the granularity of data storage operations performed on the storage device 120; the data sector size may determine the smallest granularity of write/read operations that can be performed on the storage device 120. As such, storage clients 116 may be configured align storage operations in accordance with a particular data sector size. For example, in embodiments comprising a 512 byte sector size, storage clients 116 may adapt storage operations to fall within the 512 byte boundaries. In some storage systems, the sector size is based on physical characteristics the underlying storage devices [0476]).

Regarding claim 7, the limitations of this claim have been noted in the rejection of claim 1. Flynn also discloses:
wherein the processing device is further to: identify previous data stored at a buffer operatively coupled to the storage controller (it is not clear if the limitation “identify previous data stored at a buffer” is identifying data that is currently in the buffer or in the storage. Since the prior art states “the write request does not use a DMA or RDMA” [0198] all data in the storage must go through the buffer and therefore all data in storage has been stored in a buffer coupled to the storage controller).

Regarding claim 12 the limitations of this claim have been noted in the rejection of claim 9. Flynn also discloses:
segmenting subsequent data associated with a subsequent write request based on the generated write granularity (The log storage module may be configured to store the data segment in association with the modified logical identifier on the storage device in response to grooming a storage division comprising the data segment [0011]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Ye et al. [hereinafter Ye] PG Pub US 2008/0081628 A1.

Regarding claims 8 & 14, the limitations of these claims have been noted in the rejection of claims 1 & 9, it is noted that Flynn failed to explicitly disclose:
wherein the previous data is associated with a previous write request, wherein to execute the write request to store the segmented data at the one or more of the plurality of solid-state storage devices, the processing device is further to store the identified previous data at the one or more of the plurality of solid-state storage devices.
However, Ye discloses:
wherein the previous data is associated with a previous write request, wherein to execute the write request to store the segmented data at the one or more of the plurality of solid-state storage devices, the processing device is further to store the identified previous data at the one or more of the plurality of solid-state storage devices (The base station BS begins by determining a preferred granularity level based on one or more system conditions (Step 202). Details regarding the system conditions will be described later. The granularity level, as described previously, reflects a degree of consolidation of information regarding the status of buffers in user equipment UE [0025]).
The systems of Flynn and Ye are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Flynn and Ye since this would allow the system of Flynn to use historic data to store data. This system would allow the system to “dynamically adjust to run time conditions [0009].” 

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bearden PG Pub US 2004/0205300 A1 discloses detecting sequential workloads to increase throughput.
Kissel PG Pub US 2003/0014609 A1 discloses memory mapping granularity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133